                Case 4:20-cv-01707-JST Document 58-1 Filed 12/08/20 Page 1 of 3




 1   WENCONG FA, SBN 301679
 2   Email: WFa@pacificlegal.org
     JOSHUA P. THOMPSON, SBN 250955
 3   Email: JThompson@pacificlegal.org
     Pacific Legal Foundation
 4   930 G Street
 5   Sacramento, California 95814
     Telephone: (916) 419-7111
 6   Facsimile: (916) 419-7747
 7   Attorneys for Plaintiffs Paul Ogilvie, et al.
 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                        SAN FRANCISCO DIVISION
11
                                                         )
12   PAUL OGILVIE, et al.,                               )      Case No.: 4:20-cv-01707-JST
                                                         )
13                          Plaintiffs,                  ) DECLARATION OF WENCONG FA
                                                         )   IN SUPPORT OF PLAINTIFFS’
14         v.                                            )
                                                         )            BILL OF COSTS
15   STEVE GORDON, in his official capacity as           )
     Director of the California Department of Motor      )
16   Vehicles,                                           )
                                                         )
17                          Defendant.                   )
                                                         )
18                                                       )
                                                         ) Action Filed: March 10, 2020
19                                                       )
20
21
22
23
24
25
26
27
28
     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ                 1              Case No.: 4:20-cv-01707-JST
             Case 4:20-cv-01707-JST Document 58-1 Filed 12/08/20 Page 2 of 3




 1          I, Wencong Fa, pursuant to 28 U.S.C. § 1746, declare the following:
 2   1.     I am over eighteen years of age, have personal knowledge of the facts stated herein, and if
 3          called upon to do so, could and would testify competently thereto.
 4   2.     I am an attorney at Pacific Legal Foundation and represent Plaintiffs in the above-styled
 5          action.
 6   3.     I provide this declaration in support of Plaintiffs’ bill of costs
 7   4.     Attached as Exhibit 1 is a copy of the court notice reflecting the filing fee of $400 in this
 8          case.
 9   5.     Attached as Exhibit 2 are copies of receipts for $280 for serving Defendant in this matter.
10   6.     Attached as Exhibit 3 is a copy of a receipt for $1402.25 incurred in connection with the
11          30(b)(6) deposition of Christian Milhoan.
12   7.     Attached as Exhibit 4 is a copy of a receipt for $1161.90 incurred in connection with the
13          deposition of Aleisha Correa.
14   8.     Attached as Exhibit 5 is a copy of a receipt for $1329. The cost was incurred in connection
15          with the deposition of Agnes Holmes.
16   9.     Attached as Exhibit 6 is a copy of a receipt for $262.50. The cost was incurred in
17          connection with the deposition of Agnes Holmes. Ms. Holmes, who was served by
18          subpoena, requested to reschedule her deposition on the day on which it was originally
19          scheduled, which caused this fee to be incurred.
20   10.    Each of the costs claimed in Plaintiffs’ bill of costs was actually and necessarily incurred
21          in this litigation.
22          I declare under penalty of perjury, under the laws of the United States, that the foregoing
23   is true and correct to the best of my knowledge.
24          Executed this day: December 8, 2020.
25                                                  Respectfully submitted,
26
                                                    By       /s/ Wencong Fa
27                                                           WENCONG FA
28                                                        Attorney for Plaintiffs, Paul Ogilvie, et al.

     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ                  2                       Case No.: 4:20-cv-01707-JST
              Case 4:20-cv-01707-JST Document 58-1 Filed 12/08/20 Page 3 of 3




 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that a copy of the foregoing DECLARATION OF WENCONG FA IN
 3   SUPPORT OF PLAINTIFFS’ BILL OF COSTS has been served through the Court’s CM/ECF
 4   system on all registered counsel.
 5          DATED: December 8, 2020.
 6                                           By     /s/ Wencong Fa
                                                    WENCONG FA
 7
                                                  Attorney for Plaintiffs
 8                                                Paul Ogilvie, et al.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ______________________________________________________________________________
      Decl. of Wencong Fa ISO P. MSJ          3                       Case No.: 4:20-cv-01707-JST
